Orders of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 23, 1996, which, following a fact-finding determination that respondents had committed acts that, if committed by an adult, would constitute the crimes of manslaughter in the first degree, assault in the first degree and criminal possession of a weapon in the fourth degree, adjudicated them juvenile delinquents and placed them *169with the Division for Youth for a period of up to 18 months with a minimum of 6 months, unanimously affirmed, without costs. Respondents’ motions to suppress statements were properly denied. Respondents were lawfully arrested based on statements by other participants in the crime (People v McCann, 85 NY2d 951). The court properly found that respondents were interviewed, in the presence of their great grandmother, in a designated juvenile interrogation room, and that respondents had knowingly, voluntarily and intelligently waived their Miranda rights (see, People v Williams, 62 NY2d 285, 287-288). The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. We have considered respondents’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.